Name: Commission Regulation (EC) No 500/2003 of 19 March 2003 on the periods for which certain cereal and rice products may remain under customs control arrangements for the advance payment of refunds
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  plant product;  accounting;  trade policy
 Date Published: nan

 Avis juridique important|32003R0500Commission Regulation (EC) No 500/2003 of 19 March 2003 on the periods for which certain cereal and rice products may remain under customs control arrangements for the advance payment of refunds Official Journal L 074 , 20/03/2003 P. 0019 - 0020Commission Regulation (EC) No 500/2003of 19 March 2003on the periods for which certain cereal and rice products may remain under customs control arrangements for the advance payment of refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(11) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 13(15) thereof,Whereas:(1) Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(5), as last amended by Regulation 444/2003(6), limits the duration of advance fixing of the refund to the period remaining of the validity of export licences. This provision is liable to present cereal and rice operators with supply problems during the period in which the marketing year changes and also to interrupt the regular supply of cereal and rice products to traditional customers. Special measures should be adopted therefore for the cereal and rice sectors.(2) Commission Regulation (EEC) No 413/76 of 25 February 1976 on the reduction of the time limit during which certain cereal products may remain under customs control while awaiting advance payment of refunds(7), as last amended by Regulation (EEC) No 1873/82(8), provides for a special period for malt. This product should be included in the special arrangements for cereals and Regulation (EEC) No 413/76 should be repealed.(3) The Management Committee for Cereals has not delivered an opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 11. Notwithstanding Article 28(6) of Regulation (EC) No 800/1999, the products referred to in Article 1(1)(a) and (b) of Regulation (EEC) No 1766/92 other than maize and sorghum may remain under customs control with a view to being processed up to 30 September in the case of export licences whose validity expires in July or August.Maize and sorghum may remain under customs control with a view to being processed up to 30 November in the case of export licences whose validity expires in October.2. Notwithstanding Article 28(6) of Regulation (EC) No 800/1999, the paddy rice referred to in Article 1(1)(a) of Regulation (EC) No 3072/95 and falling within CN code 1006 10 may remain under customs control with a view to being processed up to 30 October in the case of export licences whose validity expires in September.Article 2Regulation (EEC) No 413/76 is hereby repealed.Article 3This Regulation shall enter into force on the third day following its publication in Official Journal of the European Union.It shall apply to payment declarations accepted from 1 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 102, 17.4.1999, p. 11.(6) OJ L 67, 12.3.2003, p. 3.(7) OJ L 50, 26.2.1976, p. 18.(8) OJ L 206, 14.7.1982, p. 18.